              Case 1:19-cv-01210-JL Document 1 Filed 12/06/19 Page 1 of 8


                                               u.s,Dirr              ^         -   ■ncrom
                                                                                                   (D
                       UNITED STATES DlifRICT COURT                                     t pmiV o^
                  FOR THE DISTRICT (HP^NEW HAMPSHIRE                                ~

-David Konze, individually
PO Box 474
Concord, NH 03302-0474
                                                                   JURY TRIAL DEMANDED
       V.

                                                                   CivU Action No. {^-CVAT-^O
-Town of Hampstead, NH
Town Hall
11 Main St
Hampstead. NH 03841

-Kathleen David
19 Steeplechase Dr.
Hampstead, NH 03841

-Police Officer John Doe #1 in both his Official and Individual Capacity, as an employee of the
town of Hampstead, NH Police Department;

-Police Officer John Doe # 2 in both his Official and Individual Capacity, as an employee of the
Town of Hampstead, NH Police D^artment;

-Police Officer John Doe #3, in both his Official and unofficial capacity as an employee of the
Town of Hampstead, NH Police Department;




                                Defendants




                               COMPLAINT - CIVIL ACTION

NOW COMES the Plaintiff David Konze and hereby brings this civil action for damages, costs,

and fees arising from the Defendant's unlawful harassment and theft of property, without proper

due process
              Case 1:19-cv-01210-JL Document 1 Filed 12/06/19 Page 2 of 8



NOW COMES the Plaintiff David Konze and hereby brings this civil action for damages,costs,

and fees arising from the Defendant's unlawful harassment and theft of property, without proper

due process

                                              PARTIES


    1. Plaintiff David Konze (hereinafter "Konze" or "Plaintiff) with a mailing address P.O

       Box 474 Concord, NH 03302-4474

   2. Defendant, Town of Hampstead, NH (hereinafter,"Town of Hampstead")

   3. Defendant, Kathleen David (hereinafter "David or Defendant")

   4. Police Officer John Doe #1 (hereinafter "Hampstead Police Officer John Doe #1")in

        both his Official and Individual Capacity, as an employee oftheTown of Hampstead, NH

       Police Department;

    5. Police Officer John Doe #2(hereinafter"Hampstead Police Officer John Doe #2")in

        both his Official and Individual Capacity, as an employee ofthe Town of Hampstead, NH

        Police Department;

    6. Police Officer John Doe #3(hereinafter"Hampstead NH Police Officer John Doe #3")in

        both his Official and individual Capacity, as an employee ofthe Town of Hampstead, NH

        Police Department;



                                         JURISDICTION


5. This is a civil rights action brought by Plaintiff Konze to seek relief for the Defendants'

 violations of his rights secured by the Civil Rights Act of and 1871,42 U.S.C.§1983 and the rights

 secured by the Fifth and Fourteenth Amendments to the United States Constitution and the rights
              Case 1:19-cv-01210-JL Document 1 Filed 12/06/19 Page 3 of 8



secured under the Constitution of the State ofNew Hampshire, Article 19,and the common law of

the State ofNew Hampshire. Plaintiffseeks compensatory and punitive damages,injunctive and

declaratory relief, and such other relief as this Court deems equitable and just.



   7. This Court has supplemental jurisdiction for state causes of action under 28 U.S.C. §

        1367.


                                      BACKGROUND FACTS


    8. On Monday 06/17/2018, Brenna Evans was driving Konze's 2011 BMW with MA tags

        3DB-778 and was pulled over by Hampstead Police Officer John Doe #1

    9. Once Hampstead, NH Officer John Doe #1, upon arriving at the driver's side window,

        stated "Sorry ma'am, you're not David" and walked back to his cruiser and drove off.

        Please refer to 1;19-cv-00063-JL for further details

    10. Konze entered an at will verbal agreement with David to begin paying rent in November

        of2018 for a third floor room at 19 Steeplechase Drive,in Hampstead,NH

    11. Konze had upwards of 10 Police contacts after moving into Defendant's Condo on or

        about 02/01/2019, however, only two were for legitimate cause

     12. On or about 09/15/2019 Hampstead Officers John Doe #2 and John Doe # 3 were at 19

         Steeplechase Dr.

     13. Upon arriving, Hampstead Officers John Doe # 3 asked Konze if he was "Smoking

         Crack" then entered the residence at 19 Steeplechase Drive in Hampstead and called in

         Plaintiffs MA License Number to Hampstead,Police Headquarters
         Case 1:19-cv-01210-JL Document 1 Filed 12/06/19 Page 4 of 8


14. After Hampstead Police Officer John Doe # 3 was finished interrogating Konze,in his

   home,he left and 'Strongly Urged" Konze to move out of 19 Steeplechase as soon as

   possible, stay out ofHampstead and "move to Haverhill"

15. Konze promptly left the condo with very few of his belongings

16. On or about 09/23/2019, Konze drove to Hampstead and made an attempt to retrieve

   some of his belongings but the Defendant had changed the locks

17. Konze went to Defendants condo on 09/30/2019 and was able to retrieve more of his

   belongings,including but not limited to his insulin and Diabetic supplies before being

   asked to leave by Defendant

18. Konze sent a certified letter to Defendant on 10/16/2019 requesting a phone call to

   establish a mutually convenient date and time for Konze to move the remainder of his

    belongings, furniture included, prior to 10/31/2019

19. The above certified letter was never picked up by the Defendant and most of Konze's

    property remains at 19 Steeplechase Dr. Hampstead,NH 03841

                                        JURISDICTION


20. Jurisdiction is conferred upon this court by 28 U.S.C 1331 and 1343(3)and(4), as this

    action seeks redress for the violation of the Plaintiffs Constitutional and Civil Rights.

21. Plaintiff further invokes this Court's supplementaljurisdiction, pursuant to 28 U.S.C.

    1367(a)over any and all State ofNew Hampshire Constitution and State Law claims that

    are related to this claim, within the original Jurisdiction ofthis Court that they form part

    of the same case or controversy.
         Case 1:19-cv-01210-JL Document 1 Filed 12/06/19 Page 5 of 8


22. Defendant Town of Hampstead,NH is an incorporated municipality, authorized under the

   laws ofthe State of New Hampshire to maintain a Police Department, which acts as its

   agent in the area oflaw enforcement and for which it is ultimately responsible. The Town

   assumes the risks incidental to the maintenance ofa Police Force and the employment of

   Police Officers.


23. At all relevant times, the Town of Hampstead, NH is authorized under the laws ofthe

   State of New Hampshire, to maintain a Police Department, which acts as its agent in the

   area oflaw enforcement and for which it is ultimately responsible. The Cities assume the

   respective risks incidental to the maintenance of a Police Force and the employment of

   Police Officers.


24. Defendants Town of Hampstead,NH Police Officer John Doe #1,Police Officer John

   Doe #2 and Police Officer John Doe #3 is and/or were at all relevant times herein. Police

    Officers, Employees and agents ofthe Hampstead Police Department,a municipal

    agency ofthe Town of Hampstead New Hampshire, Defendants were/are duly appointed

    and acted as Police Officers ofthe Hampstead Police Department. Police Officer John

    Doe #1,Police Officer John Doe #2 and Police Officer John Doe #3,are all being sued in

    their Official and Individual Capacities.

25. The above referenced Defendants, at all relevant times, relevant herein, were on duty

    with the Hampstead Police Force.

26. Defendant, Kathleen David,seemingly appointed herself as the Law Enforcement Arm of

    the Steeplechase Drive cul de sac and is being sued in her Individual Capacity.
          Case 1:19-cv-01210-JL Document 1 Filed 12/06/19 Page 6 of 8


27. The conduct ofthe defendants' harassment ofKonze, proximately caused physical and

   emotional pain and suffering, missing furniture and other personal belongings, loss of

   enjoyment of life, mental anguish,shock,flight and embarrassment with the violation of

   his Constitutional Rights. Konze has and continues to suffer trauma and humiliation as a

   result of being publicly harassed

28. At all times relevant herein. Defendants acted intentionally, willfully, negligently and

    with reckless disregard for and deliberate indifference to Konze's Rights, physical and

    mental well being by harassing Plaintiff

29. The actions of Hampstead, NH Police Officers, as set forth herein, were the result ofthe

    failure of the Town of Hampstead New Hampshire Police/Agency Department to

    properly train, supervise and discipline its officers. The failure to train, supervise and

    discipline its officers. The aforementioned failures ofsupervision, training and discipline

    are, in part, responsible for the unconstitutional, deliberate, negligent, careless and

    intentional actions of Hampstead Police Officer John Doe #1,Hampstead Police Officer

    John Doe #2 and Hampstead Police Officer John Doe #3,

30. Defendants actions were done willfully and knowingly to deprive Konze of his

    Constitutional Rights, under the 4th,5th and 14th amendments to the United States

    Constitution. Defendants are liable for violation of42 U.S.C. 1983 which prohibits the

    deprivation, under the Color ofState Law,ofindividuals rights secured imder the United

    States Constitution.


                                       JURY DEMAND


 31. Plaintiff requests a Trial by Jury in this action on each and every one of his claims

                                          COUNT I
         Case 1:19-cv-01210-JL Document 1 Filed 12/06/19 Page 7 of 8



                           Violation of42U.S.C.§ 1983
                                                                                            A
 Violation of the 4th,5th and 14th Amendments of the U.S. Constitution
32. The allegations in Paragraphs 1 through 31 are realleged and incorporated herein.

33. By the Defendants' conduct, as described herein, and acting under the color ofState Law

   to deprive Konze of his right to be free from harassment and searches with no probable

   cause, as is required by the Fourth Amendment, and denial of proper due process as

   stated in Amendments five and fourteen of the United States Constitution, Defendants are

   liable for violation of42 U.S.C. § 1983, which prohibits the deprivation, under the Color

   of State Law ofthe Rights secures under the United.

                                       COUNT II
                             (Declaratory Judgment)
                    Wherefore,Plaintiff prays for relief as follows:

34. A declaration that the Defendant's conduct violated the 4th, 5th, and 14th amendments to

    the United States Constitution and Plaintiffs Rights under the State of New Hampshire

    Constitution and State Common Law in the matters alleged herein, upon evidence

    adduced at trial or otherwise.


35. Award Konze compensatory damages against the Defendants, including, but not limited

    to any emotional distress, recompensable costs, and any other compensatory damages as

    permitted by law and according to proof at trial.

36. Award Plaintiff Punitive Damages

37. Award Plaintiff attorneys fees pursuant to 42 U.S.C. 1988

38. Award costs ofsuit pursuant to 42 U.S.C. 1920 and 1988; and

39. Award Plaintiff other relief as this court may deem appropriate.

                                     JURY DEMAND
             Case 1:19-cv-01210-JL Document 1 Filed 12/06/19 Page 8 of 8


   40. Konze hereby demands a trial by jury on all issues triable by jury.



Respectfully submitted,



David Konze, pro se plaintiff
P.O. Box 474
Concord, NH 03302-0474
978/604/7721
